Title: From Benjamin Franklin to Elizabeth Hubbart, 22 February 1756
From: Franklin, Benjamin
To: Hubbart, Elizabeth


Dear Child
Philadelphia, February 22, 1756.
I condole with you, we have lost a most dear and valuable relation, but it is the will of God and Nature that these mortal bodies be laid aside, when the soul is to enter into real life; ’tis rather an embrio state, a preparation for living; a man is not completely born until he be dead: Why then should we grieve that a new child is born among the immortals? A new member added to their happy society? We are spirits. That bodies should be lent us, while they can afford us pleasure, assist us in acquiring knowledge, or doing good to our fellow creatures, is a kind and benevolent act of God—when they become unfit for these purposes and afford us pain instead of pleasure—instead of an aid, become an incumbrance and answer none of the intentions for which they were given, it is equally kind and benevolent that a way is provided by which we may get rid of them. Death is that way. We ourselves prudently choose a partial death. In some cases a mangled painful limb, which cannot be restored, we willingly cut off. He who plucks out a tooth, parts with it freely since the pain goes with it, and he that quits the whole body, parts at once with all pains and possibilities of pains and diseases it was liable to, or capable of making him suffer.
Our friend and we are invited abroad on a party of pleasure—that is to last for ever. His chair was first ready and he is gone before us. We could not all conveniently start together, and why should you and I be grieved at this, since we are soon to follow, and we know where to find him. Adieu.
B. F.
